 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    ELISABETH LITCHFIELD,                                     Case No. 2:19-cv-01222-JAD-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      TARGET CORPORATION,
10

11                                         Defendant.
12

13          This matter is before the Court on the parties’ failure to file their Certificates as to
14   Interested Parties as required by LR 7.1-1. The Petition for Removal (ECF No. 1) in this matter
15   was filed on July 12, 2019. LR 7.1-1 requires that pro se parties and attorneys for private non-
16   governmental parties must, upon entering a case, file a certificate as to interested parties, listing
17   all persons, firms, partnerships or corporations, known to have a direct, pecuniary interest in the
18   outcome of the case, including the names of all parent subsidiary, affiliate and/or insider of the
19   named non-individual parties. If there are no known interested parties, other than those
20   participating in the case, a statement to that effect must be filed. To date, neither party has filed
21   to comply. Accordingly,
22          IT IS HEREBY ORDERED that the parties shall file their Certificates as to Interested
23   Parties, which fully complies with LR 7.1-1 no later than August 15, 2019. Failure to comply
24   may result in the issuance of an order to show cause why sanctions should not be imposed.
25          Dated this 1st day of August, 2019.
26

27
                                                               GEORGE FOLEY, JR.
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
